DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10, 15-18, 20-23 and 25 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 2017/0138785 to Tadakuma.

In regards to claims 1-5 and 7-10, Tadakuma discloses and shows in Figures 1a- 3 and 10, a demodulation system comprising: 
a single frequency laser (1) emitting a laser beam into an optical fiber (par. 65-66, 91); 
a modulator (2, 41, 43) coupled to the optical fiber and modulating the laser beam (par. 65, 67, 73, 91-92, 96); 
an interferometric sensor (FUT, 14, 49) receiving the modulated laser beam (par. 3, 65, 95); and 
a photodetector (15, 46) receiving light from the sensor (par. 65, 72, 94-95); 
 [claim 2] wherein the laser generates multiple quadratic wavelengths to demodulate the interferometric sensor with sinusoidal fringes (par. 67, 73, 80-81, 95); 
 [claim 3] further comprising: 
a fiber optic coupler (4) (par. 65); 
the modulator (2) includes an acousto-optic modulator and an intensity modulator (Figures 2-3) (par. 65, 67); 
the optical fiber being split into multiple paths by the fiber optic coupler, with a first of the paths including the intensity modulator and a second of the paths including an acousto-optic modulator (Figure 10) (par. 65, 67, 91, 95-96); 
a downstream optical fiber (L1, L2, FUT); 
the paths being recombined into the downstream optical fiber which leads to the interferometric sensor (FUT, 14, 49) (par. 3, 65, 95); and 
the light sent to the interferometric sensor including two laser lines whose difference is equal to an amount of frequency shift, such that the interferometric sensor provides a sensitive response to a spectral shift (par. 65-67, 73-77);  
[claim 4] wherein the laser beam is split into multiple paths, with the light in the paths being modulated at different frequencies, whereafter the paths are recombined into another fiber which leads to the interferometric sensor (Figures 1A, 2-3, 6, 8, 10);  
[claim 5] further comprising at least one electric filter (24a, 24b) and at least one envelope detector (28), two laser beam wavelengths being separated and signals from two quadrature channels being obtained through intensity modulation of one or both channels, with the assistance of the electronic filter and the envelop detector (par. 79-81, 99) (Figures 6, 12a);
[claim 7] wherein the interferometric sensor is part of a multiplexed sensor system where only one frequency shifter is shared by multiples of the interferometric sensor (Figure 17) (par. 113-114);  
[claim 8] further comprising: a workpiece to which the interferometric sensor is attached (par. 133-139); the interferometric sensor providing accurate ultrasound detection even when a spectrum of the interferometric sensor experiences large environmental drifts including temperature variations in the workpiece (par. 133-139).  
[claim 9] further comprising: a workpiece to which the interferometric sensor is attached, the workpiece being one of: an aircraft wing component, an infrastructure bridge, a power transmission structure, or a pipeline (par. 133-139); the interferometric sensor sensing ultrasonic acoustic signals to determine if any cracks or other undesirable structural characteristics are present in the workpiece adjacent to the interferometric sensor (par. 133-139); 
[claim 10] wherein: the interferometric sensor is a two-beam fiber Mach-Zehnder interferometer (100) including multiple optical paths, a first of the paths being a signal arm (L1, L2) and a second of the paths being a reference arm (LR) (par. 69-73); light from the laser beam is amplitude-divided by a first fiber coupler (4) into two laser beams propagating in the arms (par. 69-73); the signal arm senses disturbances in an external environment and the reference arm is maintained in a relatively constant environment (par. 69-73); an optical phase is changed by disturbances when the laser beam travels through the signal arm, thereby producing a phase difference between the two split beams, which are thereafter recombined by a second fiber coupler (14) (par. 69-73); and output beams are then detected by multiples of the photodetector, and converted into a fringe signals in anti-phase (par. 69-73).  

In regards to claims 15-18 and 20, Tadakuma discloses and shows in Figures 1a- 3 and 10, a demodulation system comprising: 
a laser (1) coupled to a first optical fiber (par. 65-66, 91);
multiple arms splitting from the optical fiber (4) (par. 65-66, 91); 
an optical frequency shifter (5) connected to at least one of the arms configured to generate different laser wavelengths at quadrature positions of interferometric fringes (par. 65, 67, 73, 91-92, 96); 
an interferometric sensor (FUT, 14, 49) receiving a combination of a frequency-shifted laser beam from the shifter and an unshifted laser beam (par. 3, 65, 95); and 
a photodetector (15, 46) receiving light from the sensor (par. 65, 72, 94-95).
  [claim 16] further comprising: at least one electronic filter (56, 47) located downstream of the photodetector (55); at least one envelope detector (48) connected to the electronic filter (par. 99); and the shifter including at least one of: an intensity modulator or an acousto-optic modulator (par. 65, 67, 73, 91-92, 96);  
[claim 17] further comprising: a fiber optic coupler (4); the two arms including an intensity modulator connected in one of the arms and a an acousto-optic modulator connected in a second of the arms (Figure 10) (par. 65, 67, 91, 95-96); at least a second optical fiber; 24Attorney Docket No. 6550-000380-US the arms being recombined into the second optical fiber which leads to the interferometric sensor (FUT, 14, 49) (par. 3, 65, 95); and laser light sent to the interferometric sensor including multiple laser lines whose difference is equal to an amount of frequency shift (par. 65-67, 73-77);  
[claim 18] wherein the laser beam is split into multiple paths, with the light in the paths being modulated at different frequencies, whereafter the paths are recombined into another fiber which leads to the interferometric sensor (Figures 1A, 2-3, 6, 8, 10);  
[claim 20] further comprising: a workpiece to which the interferometric sensor is attached, the workpiece being one of: an aircraft wing component, an infrastructure bridge, a power transmission structure, or a pipeline (par. 133-139); the interferometric sensor sensing ultrasonic acoustic signals to determine if any cracks or other undesirable structural characteristics are present in the workpiece adjacent to the interferometric sensor (par. 133-139).

In regards to claims 21-23 and 25, Tadakuma discloses and shows in Figures 1a- 3 and 10, a demodulation system comprising: 
(a) a single frequency laser (1) emitting a laser beam into an optical fiber (par. 65-66, 91); 
(b) a modulator (2, 41, 43) coupled to the optical fiber and modulating the laser beam (par. 65, 67, 73, 91-92, 96), the modulator comprising: (i) multiple paths splitting from the first optical fiber; (ii) at least one of: an acousto-optic modulator or an intensity modulator, being coupled to the paths (Figures 1a, 6, 8, 10); 
(c) at least a second optical fiber connected downstream of the modulator being configured to receive modulated laser beam light from the modulator having different wavelengths (Figures 1a, 6, 8, 10); 
(d) an interferometric sensor (FUT, 14, 49) configured to receive the modulated laser beam light from the at least second optical fiber, the modulated laser beam light sent to the interferometric sensor including two laser lines whose difference is equal to an amount of frequency shift, such that the interferometric sensor is configured to provide a response to a spectral shift therein due to ultrasonic acoustic signals (par. 3, 65-67, 73-77, 95); 
(d) a photodetector (15, 46) receiving light from the sensor (par. 65, 72, 94-95);
 (e) at least one electronic filter (24a, 24b) coupled to the photodetector (par. 79-81, 99) (Figures 6, 12a); and 
(f) at least one envelope detector (28) coupled to the filter (par. 79-81, 99) (Figures 6, 12a);  
[claim 22] further comprising: a workpiece to which the interferometric sensor is attached, the workpiece being one of: an aircraft wing component, an infrastructure bridge, a power transmission structure, or a pipeline (par. 133-139); the interferometric sensor sensing ultrasonic acoustic signals to determine if any cracks or other undesirable structural characteristics are present in the workpiece adjacent to the interferometric sensor (par. 133-139); 
[claim 23], wherein the different laser beam light wavelengths are separated and signals from quadrature channels are obtained through intensity modulation of one or multiple channels, with the assistance of the electronic filter and the envelop detector (par. 79-81, 99) (Figures 6, 12a); 
[claim 25] wherein the interferometric sensor is part of a multiplexed sensor system where only one frequency shifter is shared by multiples of the interferometric sensor (Figure 17) (par. 113-114).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 14, 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tadakuma.

In regards to claims 6, 14, 19 and 24, Tadakuma discloses an optical fiber sensor system that utilizes time-domain multiplexing/demultiplexing (par. 3). 
 Tadakuma differs from the limitations in that it is silent to the system further comprising multiple laser beam channels being separated using an at least three-port AOM; and [claim 14] further comprising a polarization controller configured to adjust polarization of light of the laser beam leaving the modulator.   
However, three-port AOMs and polarization controlling devices are well-known to those of ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Tadakuma to include a polarization controller and a three-port AOM for the advantage of utilizing well-known optical devices to provide desired light characteristics and modulate multiple light paths, with a reasonable expectation of success. 

Claim(s) 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tadakuma, in view of US Patent 5,227,857 to Kersey.

In regards to claims 11-13, Tadakuma differs from the limitations in that it is silent to the system, wherein: the interferometric sensor is a fiber Michelson interferometer, wherein signal and reference paths are terminated by Faraday mirrors; and a signal laser beam and a reference laser beam are reflected by the associated mirrors back to a coupler where they are recombined to generate an interference signal; [claim 12] wherein: the interferometric sensor is a fiber Sagnac interferometer including a two-beam, common-path interferometer in which two laser beams from at least one coupler pass along the same fiber loop but in opposite directions; an interference fringe is generated when the opposite beams recombine at the at least one coupler; and the interferometric sensor is configured to sense at least one of: electrical current, voltage, an electric field or a magnetic field; [claim 13] wherein: the interferometric sensor is a Fabry-Perot interferometer including an interferometric cavity formed by multiple parallel reflectors or partial mirrors, on either side of an optically transparent medium; and an interference fringe, caused by multiple reflections of the laser beam in the cavity.  
However, Kersey teaches and shows in Figures 1 and 5, an interferometric fiber optic sensor system, wherein a sensor fiber includes a Mach-Zehnder or Michelson interferometer configuration, and further wherein “other interferometer sensor configurations” could be realized. Further, Sagnac and Fabry-Perot interferometric sensor configurations are well-known to those of ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Tadakuma to include the interferometer sensor configurations discussed above for the advantage of utilizing a well-known sensor configuration, with a reasonable expectation of success. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886